Title: From Thomas Jefferson to Geismar, 13 July 1788
From: Jefferson, Thomas
To: Geismar, Baron von


          
            
              My Dear
              Sir
            
            Paris July 13. 1788.
          
          On my return to this place I found such a mass of business awaiting me that I have never been able to write a letter of which friendship was the only motive. I take the first moment to inform  you that my journey was prosperous: that the vines which I took from Hocheim and Rudesheim are now growing luxuriously in my garden here, and will cross the Atlantic next winter, and that probably, if you ever revisit Monticello, I shall be able to give you there a glass of Hock or Rudesheim of my own making. My last news from America is very encouraging. Eight states have adopted the new constitution and we are pretty sure of three more. New York is a little doubtful, and Rhode island against it. But this will not prevent it’s establishment, and they will come into it after a while.—I shall still hope you will take a little trip to Paris one of these days.—Mr. Rutledge, the son of Governor Rutledge of S. Carolina, and Mr. Shippen, son of Dr. Shippen of Philadelphia and nephew of the late President of Congress, being to pass thro’ Franckfort, I have desired them to wait on you, in confidence that you will advise them what there is to be seen in that neighborhood and procure them the facilities of doing it, as well as shew them any other civilities their situation may need. This I pray you to do for those very worthy and sensible young men for the love of him who is with sincere esteem & attachment My dear Sir your affectionate friend & servt.,
          
            Th: Jefferson
          
        